          Case 3:20-cv-05671-JD Document 132 Filed 03/23/21 Page 1 of 3



 1   STEPHEN MCINTYRE (S.B. # 274481)
     smcintyre@omm.com
 2   O’MELVENY & MYERS LLP
     400 South Hope Street, 18th Floor
 3   Los Angeles, CA 90071-2899
     Telephone:    (213) 430-6000
 4   Facsimile:    (213) 430-6407
 5   Attorney for Defendants.
 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                              NORTHERN DISTRICT OF CALIFORNIA
10

11   EPIC GAMES, INC., a Maryland              Case No. 3:20-cv-05671-JD
     Corporation,
12                                             NOTICE OF APPEARANCE OF
          Plaintiff,                           STEPHEN MCINTYRE
13
     v.                                        The Honorable James Donato
14
     GOOGLE LLC; GOOGLE IRELAND
15   LIMITED; GOOGLE COMMERCE
     LIMITED; GOOGLE ASIA PACIFIC
16   PTE. LTD.; and GOOGLE PAYMENT
     CORP.,
17
          Defendants.
18

19

20

21

22

23

24

25

26

27

28
     NOTICE OF APPEARANCE
     3:20-CV-05671
        Case 3:20-cv-05671-JD Document 132 Filed 03/23/21 Page 2 of 3



 1          PLEASE TAKE NOTICE that attorney Stephen McIntyre of the law firm of O’Melveny
 2   & Myers LLP, located at 400 South Hope Street, 18th Floor, Los Angeles, CA 90071-2899,
 3   hereby appears as an attorney of record on behalf of Defendants Google LLC, Google Ireland
 4   Limited, Google Commerce Limited, Google Asia Pacific Pte. Ltd., and Google Payment Corp. in
 5   the above-captioned action, and requests that all court documents in connection with this action
 6   be served upon him at the e-mail address listed above.
 7          Dated: March 23, 2021                      STEPHEN MCINTYRE
                                                       O’MELVENY & MYERS LLP
 8

 9
                                                       By: /s/ Stephen McIntyre
10                                                        Stephen McIntyre
                                                          O’MELVENY & MYERS LLP
11                                                        400 South Hope Street, 18th Floor
                                                          Los Angeles, CA 90071-2899
12                                                        Telephone: (213) 430-6000
13                                                     Attorney for Defendants
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     NOTICE OF APPEARANCE
                                                                 -2-
     3:20-CV-05671
        Case 3:20-cv-05671-JD Document 132 Filed 03/23/21 Page 3 of 3



 1                                     CERTIFICATE OF SERVICE
 2                I hereby certify that on March 23, 2021, I caused the foregoing to be filed
 3   electronically with the Clerk of the Court using the ECF system which will send notification to all
 4
     attorneys of record registered for electronic filing.
 5

 6

 7
                                                    /s/ Stephen McIntyre
 8                                                  Stephen McIntyre
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     NOTICE OF APPEARANCE
     3:20-CV-05671
